DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 8/2/2019, 9/17/2020, 7/7/2021, 12/15/2021, 4/4/2022, and 7/28/2022 have been considered by the examiner and made of record in the application file.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control section” in claims 1, 9-10, and 13-15 which is regarded as hardware/processor/software based on para. 148-152 of the specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pan et al. (US 2021/0359900 A1, all citations are supported by US Provisional Application No. 62/443382, filed 1/06/2017) hereinafter Pan.
	Regarding claim 7, Pan teaches a terminal (wireless transmit receive unit (WTRU) 102; Figs. 1A-1D) comprising: a control section (processor 118 software; para. 56 and Fig. 1B) that detects a beam failure (detecting beam quality degradation including beam link failure; para. 100 and para. 103-104) based on reception power (beam quality related measurements include reference signal received power (RSRP); para. 103 and para. 119 and para. 226) of a synchronization block (SSB) or a channel state information reference signal (CSI-RS) (beam quality may be determined based on RSRP associated with CSI-RS and/or SSB; par. 119, Tx beam includes channel state information reference signal (CSI-RS); para. 96, WTRU initiates Tx beam sweep and switch when current Tx beam is no longer good/suitable due to being below threshold or due to blockage; para. 112 and para. 106-107 and para. 113, WTRU-initiated beam recovery includes beam sweeping and switching; para. 03, examiner notes the use of alternative language here, thus, only one of the alternative features need to be shown by reference); and a transmitting section (transceiver 120; para. 48-49 and Fig. 1B) that transmits an uplink (UL) signal that requires beam recovery in response to detection of the beam failure (WTRU sends request (UL signal) to Transmission / Reception Point (TRP) for initiating beam switching for beam recovery due to current Tx beam no longer good/suitable (below threshold or blockage); para. 100 and para. 112-113 and para. 117-120 and para. 122 and para. 133).
	Regarding claim 8, Pan teaches the limitation of previous claim 7.
	Pan further teaches wherein the transmitting section transmits the UL signal by using a UL resource that is associated with an SSB or a CSI-RS of a candidate beam (WTRU transmits recovery request using preamble (resource); para. 149, WTRU uses preamble to indicate candidate TRP Tx beam for downlink (DL) RS; para. 150 and para. 163, DL RS includes CSI-RS; para. 96).
	Regarding claim 9, Pan teaches the limitation of previous claim 7.
	Pan further teaches wherein the control section blind decodes a downlink control channel for a response signal to the UL signal in a search space (WTRU receives response from TRP regarding beam switching and indicating new TRP Tx beam; para. 117 and para. 158-159, TRP Tx beam indicated using search space (blind decoding) and downlink control information (DCI) in physical downlink control channel (PDCCH); para. 166 and para. 168 and Fig. 9).
	Regarding claim 10, Pan teaches the limitation of previous claim 7.
	Pan further teaches wherein the control section controls reception of a response signal to the UL signal based on an SSB or CSI-RS of a candidate beam (WTRU receives confirmation from TRP on TRP Tx beam recommended by WTRU; para. 158, WTRU transmits recovery request using preamble; para. 149, WTRU uses preamble to indicate candidate TRP Tx beam for downlink (DL) RS; para. 150 and para. 163, DL RS includes CSI-RS; para. 96).
	Regarding claim 11, Pan teaches the limitation of previous claim 7.
	Pan further teaches wherein the UL signal is a physical random access channel (PRACH) preamble (WTRU transmits recovery request using preamble; para. 149, WTRU performs RRC connection re-establishment using RACH (implying PRACH) to reconnect when failure detected; para. 103).

	Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 7.

	Regarding claim 13, Pan teaches the limitation of previous claim 8.
	Pan further teaches wherein the control section blind decodes a downlink control channel for a response signal to the UL signal in a search space (TRP Tx beam indicated using search space (blind decoding) and DCI in PDCCH; para. 166 and para. 168 and Fig. 9).
	Regarding claim 14, Pan teaches the limitation of previous claim 8.
	Pan further teaches wherein the control section controls reception of a response signal to the UL signal based on an SSB or CSI-RS of a candidate beam (WTRU receives confirmation from TRP on TRP Tx beam recommended by WTRU; para. 158, WTRU transmits recovery request using preamble (resource); para. 149, WTRU uses preamble to indicate candidate TRP Tx beam for downlink (DL) RS; para. 150 and para. 163, DL RS includes CSI-RS; para. 96).
	Regarding claim 15, Pan teaches the limitation of previous claim 9.
	Pan further teaches wherein the control section controls reception of a response signal to the UL signal based on an SSB or CSI-RS of a candidate beam (WTRU receives confirmation from TRP on TRP Tx beam recommended by WTRU; para. 158, WTRU transmits recovery request using preamble (resource); para. 149, WTRU uses preamble to indicate candidate TRP Tx beam for downlink (DL) RS; para. 150 and para. 163, DL RS includes CSI-RS; para. 96).
	Regarding claim 16, Pan teaches the limitation of previous claim 8.
	Pan further teaches wherein the UL signal is a physical random access channel (PRACH) preamble (WTRU transmits recovery request using preamble; para. 149, WTRU performs RRC connection re-establishment using RACH (implying PRACH) to reconnect when failure detected; para. 103).
	Regarding claim 17, Pan teaches the limitation of previous claim 9.
	Pan further teaches wherein the UL signal is a physical random access channel (PRACH) preamble (WTRU transmits recovery request using preamble; para. 149, WTRU performs RRC connection re-establishment using RACH (implying PRACH) to reconnect when failure detected; para. 103).
	Regarding claim 18, Pan teaches the limitation of previous claim 10.
	Pan further teaches wherein the UL signal is a physical random access channel (PRACH) preamble (WTRU transmits recovery request using preamble; para. 149, WTRU performs RRC connection re-establishment using RACH (implying PRACH) to reconnect when failure detected; para. 103).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Kang et al. (US 2021/0084640 A1) discloses a method for transmitting/receiving uplink channel in wireless communication system, and device therefor.	Kang et al. (US 2021/0136768 A1) discloses a method for transmitting physical uplink control channel in wireless communication system, and device therefor.	Lee et al. (US 2019/0356439 A1) discloses a CSI-RS configuration method and apparatus for beam management in wireless communication system.	Parkvall et al. (US 2017/0331670 A1) discloses network architecture, methods, and devices for a wireless communications network.
	US Provisional Application No. 62/443,382 (Pan) is included in the instant OA.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE L PEREZ whose telephone number is (571)270-7348. The examiner can normally be reached M-F 11 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.L.P./Examiner, Art Unit 2474                                                                                                                                                                                                        
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474